Citation Nr: 1404361	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine beginning on May 16, 2007.

2.  Entitlement to a rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine beginning on June 27, 2012.  

3.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with depressive disorder, prior to March 9, 2010.  

4.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected PTSD with depressive disorder beginning on March 9, 2010.  
 
5.  Entitlement to an initial rating in excess of 10 percent for the service-connected asthma prior to February 11, 2008, and in excess of 30 percent beginning on February 11, 2008.  

6.  Entitlement to a compensable rating for the service-connected gastroesophageal reflux disease (GERD) prior to May 25, 2011, and in excess of 10 percent beginning on May 25, 2011.  

7.  Entitlement to an initial compensable rating for the service-connected residuals of trauma and sprain of the left ankle.  

8.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.  

9.  Entitlement to an initial rating in excess of 10 percent for the service-connected tinnitus. 

10.  Entitlement to an initial rating in excess of 10 percent for the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1986, and from January 2004 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.

The Board is cognizant that Virtual VA contains VA treatment records that were associated with the claims folder since the most recent Supplemental Statement of the Case.  Nevertheless, the Board finds that these records do not pertain to the issues on appeal, or else are duplicative or cumulative in their discussion of such issues, with the exception of the service-connected PTSD and depressive disorder, remanded hereinbelow.  As such, there is no prejudice to the Veteran in proceeding to adjudicate the issues decided herein.  

The issue of service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of an increased rating in excess of 50 percent for the service-connected psychiatric disability beginning on March 9, 2010, and to a compensable rating for the service-connected residuals of trauma and sprain to the left ankle are being remanded to the RO.


FINDINGS OF FACT

1.  Prior to June 10, 2008, the service-connected lumbar spine disability picture is shown to have been productive of a functional loss due to pain that more nearly resembled that of forward flexion restricted at worst to less than 60 degrees, but more than 30 degrees; neither ankylosis nor incapacitating episodes are demonstrated. 

2.  Beginning on June 10, 2008, the service-connected lumbar spine disability picture is show to have been productive of a functional loss due to pain that more nearly resembles the of forward flexion restricted to less than 30 degrees; neither ankylosis nor incapacitating episodes are demonstrated.

3.  Prior to March 9, 2010, the service-connected psychiatric disability is not shown to have been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  Prior to February 11, 2008, the service-connected asthma is shown to have been managed by daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and pulmonary function tests did not show FEV-1 (Forced Expiratory Volume in one second) of 56 to 70 percent predicted, or FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity) of 56 to 70 percent.  

5.  Beginning on February 11, 2008, the service-connected asthma is shown to be managed by inhalational bronchodilator therapy on a daily basis, but has not required monthly visits to a physician or at least 3 courses of systemic corticosteroids per year; his pulmonary function test findings did not show an FEV-1 of 40 to 55 percent predicted or an FEV-1/FVC of 40 to 55 percent of predicted value.  

6.  Prior to May 25, 2011, the service-connected GERD is shown to have manifested by heartburn, but did not have other symptoms contemplated by two or more of the symptoms, to include epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

7.  Beginning on May 25, 2011, the service-connected GERD is not shown to be manifested by pyrosis and dysphagia accompanied by substernal pain; however, neither material weight loss, hematemesis, nor melena with moderate anemia, nor other symptom combinations productive of severe impairment of health is demonstrated.  

8.  The service-connected bilateral hearing loss disability is not shown to be manifested by worse than level II hearing in his right ear or level IV hearing in his left.

9.  The Veteran currently is in receipt of the maximum schedular evaluation assignable for the service-connected tinnitus since the date of the grant of service connection.

10.  Since May 16, 2007, the service-connected hypertension is not shown to be manifested by a diastolic pressure of predominantly 110 or more or a systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW 

1.  The criteria for an initial 20 percent rating, but not higher for the service-connected lumbar spine disability prior to June 10, 2008, and to an initial 40 percent rating, but no higher, beginning on that date have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5242 (2013).

2.  Prior to March 9, 2010, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).

3.  The criteria for the assignment of a rating in excess of 10 percent prior to February 11, 2008, and in excess of 30 percent beginning on February 11, 2008, for the service-connected asthma have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97 including Diagnostic Code 6602 (2013).

4.  The criteria for the assignment of an initial compensable rating prior to May 25, 2011, and in excess of 10 percent beginning on May 25, 2011, for the service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.114 including Diagnostic Code 7399-7346 (2013).

5.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).

6.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for the service-connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87 including Diagnostic Code 6260 (2013).

7.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104 including Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Service connection, an initial rating, and an effective date have been assigned, such that the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded VA examinations, most recently in June 2012, and the reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of evaluating these claims.  Although the Veteran declined to attend a Board hearing, he was provided the opportunity to present pertinent evidence before the Board. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.


Applicable Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2013).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Degenerative disc disease of the lumbar spine 

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a (2013). 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  

When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  

When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  

When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment. 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2013).

The Veteran has been awarded service connection for degenerative disc disease of the lumbar spine, rated as 10 percent disabling beginning on May 16, 2007, and as 20 percent disabling beginning on June 27, 2012, according to Diagnostic Codes 5010-5242.  The Veteran contends that he is entitled to higher ratings.  

The Veteran was afforded a VA examination in July 2007.  By way of history, he was noted to have erectile dysfunction.  He did not experience fatigue, but had decreased motion, stiffness, weakness, spasms and pain, described as pounding, severe, lumbar pain.  

The Veteran indicated that his pain was moderate, constant, daily, and radiated to his right leg and foot in a sharp, stabbing manner.  He reported experiencing spinal flare-ups that were moderate and occurred one to two days, every one to two months.  He indicated that there were unpredictable precipitating factors and that rest and heat were alleviating factors.  Pain was the major functional impact.  

The Veteran indicated that he had experienced incapacitating episodes of the lumbar spine during the previous year, with ten to twelve episodes in the previous year, each lasting two to three days each, for a total of approximately twenty days.  The Veteran reported using a cane to walk and being limited to walking less than a mile.  

On examination of the thoracolumbar spine, there were spasms noted.  There was also pain with motion.  There was no atrophy, guarding, tenderness or weakness.  The muscle spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Gait was antalgic, and posture was normal.  There were no abnormal spinal curvatures.  Motor examination was normal.  Sensory examination was normal in vibration and position sense.  Pain and light touch were one of two on the right lower extremity or hypoactive.  There was no thoracolumbar spine ankylosis.  

The range of motion testing revealed that flexion was performed to 75 degrees, with pain at 60 degrees for both active and passive motion.  There was pain after repetitive use; however, there was no additional loss of motion.  Extension was from performed form 0 to 10 degrees, with pain through the entire range of motion.  There was pain on active and passive motion, and following repetitive use.  There was no additional loss of motion with repetitions.  Right and left lateral flexion and lateral rotation were each performed to 10 degrees and, there was pain on active and passive motion, and following repetitive use.  There was no additional loss of motion with repetition.  Lasegue's sign was positive.  

Imaging showed that an L5-S1 fusion had been performed anteriorly.  Alignment was within normal limits, and there was evidence of a compression fracture.  The impression was that of post-operative change.  

There were noted to be mild effects on the Veteran's bathing, dressing and toileting; moderate effects on chores, shopping, recreation and traveling; and severe effects on exercise.  Sports were noted to be prevented.  There were significant effects on the Veteran's work as a welder, such as increased absenteeism and assignment to different duties.  

The VA treatment records from October 2007 showed that the Veteran received chiropractic care.  He reported experiencing central lumbosacral pain with intermittent, bilateral, posterior thigh hot-poker-like pain.  His right leg was numb from the hip to the foot since his back injury.  Objectively, he was non-reactive to passive bilateral prone knee flexion, and there was decreased passive range of motion.  Although the sacroiliac joint passive range of motion was within normal limits, it was tender to palpation.  The working diagnoses were those of lumbar radiculopathy, and secondary upper lumbar and thoracic segmental joint dysfunction.  The Veteran underwent physical therapy, which worked on posture among other things with the goal of eliminating pain in the low back.  

A December 2007 treatment note indicated that the Veteran experienced pain in his low back and numbness in both legs.  His back was tender to touch over the left side, and there were pain at 10 degrees on range of motion, guarding, and a positive straight leg raise test, bilaterally, especially on the right.  

A January 2008 magnetic resonance imaging (MRI) report noted an impression of status-post fusion of the L5 and S1 vertebral bodies with a spinal cage present in the inner vertebral disk space; desiccation of disk material at L2-3 with loss of disk space height and a minimal broad-based protrusion of the disk that resulted in flattening of the ventral surface of the thecal sac, minimal broad-based protrusion at L3-4 that resulted in flattening of the ventral surface of the thecal sac, with bulge only appreciated on the axial images, and a  hemangioma in the L1 vertebral body.  

A March 2008 VA treatment note showed that the Veteran endorsed back pain, leg weakness and difficulty walking.  He denied having any incontinence of the bladder or bowel.  

An April 2008 treatment note indicated there was lumbar radiculopathy.  An April 2008 note indicated that the Veteran reported that, due to his back, he was experiencing difficulty mowing the lawn and missing time at work.  A June 2008 electromyography (EMG) study of the right lower limb did not reveal abnormal findings.  

On June 10, 2008, the Veteran's flexion was noted to be limited to 30 degrees with pain.  The Veteran asked for a cane and a trial use of a transcutaneous electrical nerve stimulation (TENS) unit to treat his back pain.  

In January 2009, the Veteran requested a medication increase for his back pain.  There was a right leg loss of pinprick to the knee.  He reported that, at work, he had to stoop and bend, which caused his back pain to flare-up.  He indicated that his legs had gone numb since his back injury, and that he had dealt with it ever since.  

The lay statements of record noted that the Veteran's work required him to do a lot of stooping, bending and lifting, such that he would visibly be in pain within a few hours and had days when he had to leave work early due to pain.  It was indicated that the Veteran moved slowly, hunched over, dragging his feet, and leaning to the right or left.  It was emphasized that the Veteran would miss work and that, on his return, would explain that it was due to his back.  It was reportedly visibly difficult for the Veteran to do his work, as evidenced by his manner in moving.  

The Veteran was afforded a VA examination on June27, 2012.  The listed diagnoses included those of intervertebral disc syndrome (IVDS), degenerative arthritis of the lumbosacral spine since June 2004, and status-post-operative lumbar fusion since approximately 2006.  The Veteran reported experiencing daily chronic achy low back pain, rated as a seven of ten on a pain scale.  He had occasional radiation to both hips and down his right leg.  He reported experiencing weekly flare-ups, lasting hours to a day, and causing moderate pain.  

The range of motion testing revealed that forward flexion was performed to 50 degrees with pain at 40 degrees, extension was performed to 10 degrees with pain at 5 degrees, right lateral flexion was performed to 20 degrees with pain at 15 degrees, and left lateral flexion was performed to 15 degrees with pain at 10 degrees.  Right and left lateral rotation each was performed to 15 degrees with pain at the same.  

The Veteran was able to perform repetitive use testing, after which, forward flexion was to 45 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  There was additional limitation in range of motion following repetitive use testing.  

In addition, there was a functional loss, evidenced by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  The Veteran did not experience localized tenderness or pain to palpation of the joints or soft tissue of the spine.  There was no guarding or muscle spasm.  

The Veteran's muscle strength testing was rated as active movement against some resistance for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  A reflex examination was normal at the knee and right ankle, and absent at the left ankle.  His sensory examination was normal except in the right lower leg and foot.  His straight leg raising test was positive, bilaterally.  

The Veteran reported having IVDS and experiencing incapacitating episodes over the previous year of less than a week.  He regularly used a cane.  There was no functional impairment such that no effective function remained in an extremity as would be equally well served by an amputation with prosthesis.  

Although the Veteran had related scars, they were not painful or unstable and did not measure to a total area greater than 39 square centimeters.  Arthritis was documented by imaging.  There was no vertebral fracture.  A January 2008 imaging study was reviewed, as well as a September 2007 electromyography (EMG) study with normal findings.  

The thoracolumbar spine disability was noted to impact his ability to work.  The Veteran could not lift or carry or push or pull more than 25 pounds, repetitively, and had a reduced ability to bend from the waist, crawl, stoop or stand for more than 30 minutes.  

A review of the record shows that the service-connected lumbar spine disability caused flexion to be limited to less than 60 degrees due to pain in 2007.  This level of impairment more closely corresponds to the criteria warranting a 20 percent rating, but no higher, as forward flexion was restricted to less than 30 degrees or less and with muscle spasm or guarding that was not severe enough to result in an abnormal gait or abnormal spinal contour.  

A June 10, 2008, note indicated that the Veteran's flexion was limited to 30 degrees with pain.  This more closely resembles the criteria warranting a 40 percent rating, but no higher, as there was no ankylosis.  

By VA examination on June 27, 2012, forward flexion was limited to 40 degrees, which again corresponds to a 20 percent rating, but no higher, as range of motion was once again not limited to forward flexion 30 degrees or less; combined range of motion of the thoracolumbar spine was not greater than 120 degrees, and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

As such, staged ratings have been considered and are appropriately applied.  

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca, 8 Vet. App. at 206.  

The Veteran has reported inability to walk more than a mile, and there was objective evidence of painful motion, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  The level of limitation of motion shown on repetitive motion is already contemplated in the current evaluations.  

In other words, any additional functional loss due to pain does not equate with findings of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, a rating greater than those currently assigned is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Consideration has been given to an increased rating for the Veteran's service-connected lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the record does not reflect that the Veteran's service-connected low back disability is manifested by intervertebral disc syndrome has resulted in incapacitating episodes requiring bed rest prescribed bedrest or treatment prescribed by a physician during the period of the appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.


PTSD with depressive disorder

Major depressive disorder is rated under Diagnostic Code 9434, and PTSD is rated under Diagnostic Code 9411, both of which are evaluated under the same schedule for rating mental disorders, or acquired psychiatric disorders.  

A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for an acquired psychiatric disorder where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

In evaluating psychiatric disorders, the Board is mindful that the term "such symptoms as" in 38 C.F.R. § 4.130 means that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The service-connected psychiatric disability is rated as 30 percent disabling beginning on May 16, 2007, and as 50 percent disabling beginning on March 9, 2010.  

The Veteran was afforded a VA psychiatric examination in July 2007.  He reported experiencing recurrent and distressing dreams about fighting, avoidance of crowds, anxiety, depression, hypervigilance, hyperstartle response to unexpected noises, avoidance of news programs involving war, and suicidal ideation without plan.  

The Veteran had reportedly sought mental health treatment with a counselor and also used psychotropic medications.  He had been married three times, but had no children.  He was not involved in litigation, although he had been arrested in the past for missing formation.  

The Veteran had been employed for two years in a job building transformer boxes.  He indicated that his social adjustment was fair.  He described experiencing mood swings, sleep disturbance (frequent awakenings and nightmares), fatigue, increased irritability, tearfulness, ritualistic checking behaviors, anxiety, depression, recurrent distressing dreams, hyperstartle response, avoidance of thoughts, feelings, and conversations associated with the trauma, hypervigilance, and avoidance of crowds.

On examination, the Veteran was noted to be alert and oriented.  His speech was clear and coherent and had a normal rate and volume.  Communication appeared grossly intact.  There were no signs of circumstantiality, tangentiality, perseveration, neologisms, paraphasias, loose associations, or flight of ideas.  His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He had no hallucinations and denied homicidal and suicidal ideations.  There were no indication of delusions.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  

The Veteran was of average intelligence.  Testing suggested significant levels of depression.  The Veteran endorsed having trouble concentrating, social anxiety, poor memory and anhedonia.  There was mild impairment from a social standpoint.  Diagnosis was that of depressive disorder, not otherwise specified, and a Global Assessment of Functioning (GAF) score of 70 was assigned.  

At his July 2007 VA examination, the Veteran's affect, mood and judgment were noted to be normal.  There was no obsessive behavior.  The Veteran was without hallucinations or delusions.  Behavior was appropriate, and comprehension of commands was normal with average intelligence.  

In September 2007, the RO granted service connection for depressive disorder and assigned at 30 percent rating effective on May 16, 2007.  

An April 2008 VA treatment note showed that the Veteran experienced difficulty with sleeping and nightmares.  A mental health intake note indicated that the Veteran reported feeling depressed, in spite of taking medication, and slept two to four hours nightly.  

The Veteran indicated that he did not sleep during the day and worked four ten-hour days.  He experienced nightmares, irritability and anxiety with a racing heart and startled easily.  He denied having crying spells or manic episodes.  The Veteran indicated that he drank several alcoholic beverages a day, smoked, and drank caffeine.  His medication list included that of Sertraline for depression.  

The Veteran was oriented in all spheres, and his speech rate, rhythm and volume were normal.  Insight and judgment were fair; mood was good, and affect was congruent with mood.  His thoughts were logical and goal directed.  He did not experience auditory or visual hallucinations or delusions.  He denied having suicidal or homicidal ideation.  His judgment and insight were fair; his long, short, and immediate recall were intact; his general knowledge was average.  He was assessed as having a GAF score of 60.  

In July 2008, the Veteran reported feeling sad, fatigued, and occasionally hopeless, and not caring if he lived.  He indicated that he was anxious, startled easily with loud noises, awakened frequently, had nightmares and night terrors, was anxious in crowds, and experienced sharp chest pains with dyspnea.  He indicated that he had a good relationship with his wife.  His appearance was somewhat unkempt (he had come from work as a welder).  

In August 2008, the Veteran was seen for similar symptoms with depressed mood, anxiety, startling easily and frequent awakening.  In October 2008, his affect was blunted; mood was slightly dysphoric; his judgment was fair.  The Veteran reported getting along with his co-workers and, most of the time, with his wife.

Lay statements of record indicate that the Veteran became nervous around loud noises and startled easily when approached from behind.  He experienced mood swings and seemed nervous or jumpy with sounds from loud banging of the metal machinery at work.  This would "set him off."  The Veteran was no longer outgoing and seemed to constantly be stressed or bothered by his nerves and experienced problems concentrating, remembering things, and being in crowds.  The Veteran did not like to be in areas with windows or doors at his back, and had difficulty sleeping, such that he even fought in his sleep.  He also reportedly drank more.

On review of the evidence of record, the Board finds that, prior to March 9, 2010, the service-connected psychiatric disability was not shown to cause more than occupational and social impairment with reduced reliability and productivity required for the assignment of a 50 percent rating.  

In other words, the Veteran exhibited some symptoms causing reduced reliability and productivity with a blunted affect, fair judgment, slight dysphoria and depressed mood.   He did not experience speech problems, panic attacks occurring more than once per week, or impaired abstract thinking.  The evidence of record indicates that the Veteran was on his third marriage that was pretty good.  The Veteran's GAF scores have ranged from 60 to 70 for this period, and the examiner has indicated that there is mild social impairment.  

The Veteran's symptoms are not consistent with the rating criteria associated with more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Overall the preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity due to the Veteran's acquired psychiatric disorder, as would warrant a 50 percent rating prior to March 9, 2010.

Staged ratings have been considered and appropriately applied.  


Asthma

The service-connected asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  Under Diagnostic Code 6602, a 10 percent evaluation is warranted when there is evidence of a Forced Expiratory Volume at one second (FEV-1) of 71 to 80 percent predicted, or; FEV-1/Forced vital capacity (FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  

An evaluation of 30 percent is warranted when there is evidence of FEV-1 of 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 percent of predicted value; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  

A 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicted value; or FEV-1/FVC of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).

A note provides that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  Id. 

38 C.F.R. § 4.96 regarding special provisions for evaluation of respiratory conditions, provides that when evaluating based on PFTs, use post-bronchodilator results for disability evaluation purposes in applying the evaluation criteria in the rating schedule, unless post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the prebronchodilator results for rating purposes.   

The Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson  v. Brown, 7 Vet. App. 95 (1994).
 
At his July 2007 VA examination, a pulmonary examination was noted to be normal.  The left and right chest auscultation revealed wheezing.  Percussion was normal.  A chest X-ray study was grossly unremarkable.  

The pulmonary function tests (PFTs) revealed FEV-1 referred of 4.14.  Prebronchodilator FEV-1 was 4.40 percent of referred, 106 percent.  Post bronchodilator was 4.84 percent of referred, 117 percent.  FEV-1/FVC ratio referred was 74.  Prebronchodilator FEV-1/FVC was 69, and postbronchodilator was 75 percent.  Diffused lung capacity (DLCO) referred 33.6 prebronchodilator, and 26.5 percent referred 79.  

The Veteran reported that he was told he had asthma when he began to wheeze and experience shortness of breath in Afghanistan and was later treated with an inhaler.  He appeared to take Advair, according to the examiner.  The Veteran indicated that he experienced acute asthma attacks less than weekly, but at least monthly, and sought clinical visits for exacerbations several times per year.  There was a history of wheezing, less than daily.  There was no history of hospitalization, surgery, trauma to the respiratory system, respiratory system neoplasm, pneumothorax, empyema, cough, hemoptysis, dyspnea, anorexia, swelling, respiratory failure, fever or incapacitation.  

Diaphragm excursion and expansion were normal, and there was no condition that might be associated with pulmonary restrictive disease.  The Veteran's condition was noted to be normal between asthma attacks.  A chest X-ray study was noted to be grossly unremarkable.  The diagnoses were those of asthma and small airways disease, falling in the category of obstructive respiratory disease, with unclear etiology.  There were significant occupational effects during an asthma exacerbation, such as increased absenteeism and assignment of different duties.  

In a September 2007 rating decision, the RO granted service connection for asthma and assigned a 10 percent rating effective on May 16, 2007, and an August 2013 Supplemental Statement of the Case assigned a 30 percent rating effective February 11, 2008.  

A February 11, 2008 VA treatment notes showed that the Veteran was treated for sinus congestion, sore throat, cough with sputum, but without blood.  His pulmonary function tests already showed obstruction, small airways disease responsive to bronchodilators.  He was assessed as having upper respiratory infection, bronchitis.  Medication lists showed that the Veteran used an Albuterol inhaler daily as needed and took medication for allergies, as well as using nasal sprays for congestion.  

In October 2008 PFT showed obstruction (FEV-1/FVC ratio less than predicted)/small airways disease diffusion normal, small airway airflow improved significantly post-bronchodilator (greater than 12% or 200 cc improvement in expiratory airflow).  

The Veteran was afforded a June 2012 VA examination to evaluate his pulmonary function, and diagnosis of asthma.  The Veteran reported that his asthma condition was stable and that he had shortness of breath and wheezing twice weekly that required inhaled bronchodilators.  His symptoms were precipitated by humid weather and dusty environments.  He had no hospitalizations or emergency room visits due to asthma.  He had no upper respiratory infections or respiratory failure.  He had quit smoking in 2007.  

The service-connected asthma required intermittent inhalational bronchodilator therapy, and daily inhalational anti-inflammatory medication.  No oral bronchodilators, antibiotics, or outpatient oxygen therapy was necessary.  The Veteran had not experienced any asthma attacks, with episodes of respiratory failure in the previous year.  He had not required physician care for any asthma exacerbations.  

The Veteran's respiratory condition did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  

An August 2011 chest X-ray study for syncope was reviewed, and an impression of no consolidation or pulmonary edema was reported.  Cardiomediastinal silhouette was borderline enlarged, and there was no gross change.  

The pulmonary function testing accurately reflected the Veteran's current pulmonary function.  Pre-bronchodilator, FVC was 105 percent of predicted values, and FEV-1 was 90 percent of predicted.  His FEV-1/FVC ratio was 63 percent, and DLCO was 76 percent of predicted values.  Post-bronchodilator, FVC was 114 percent of predicted, FEV-1 was 108 percent of predicted, FEV-1/FVC was 70 percent, and DLCO was 76 percent of predicted values.  The examiner indicated that the FEV-1 percent of predicted value most accurately reflected the Veteran's level of disability.  

The Veteran did not have multiple respiratory conditions; exercise capacity testing had not been performed; there were no other significant diagnostic test findings or results.  The Veteran's respiratory condition did not affect his ability to work.  

Prior to February 11, 2008, after carefully reviewing all the evidence, the Board finds that the Veteran's respiratory symptomatology did not meet the criteria for rating the service-connected bronchial asthma that warrants more than the assigned 10 percent disability rating under Diagnostic Code 6602.  

In reaching this conclusion, significant weight is accorded to the findings from the PFTs currently of record, none of which fall within the prescribed ranges for a higher rating (FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent).  In addition, the evidence does not show that daily inhalational or oral bronchodilator therapy was necessary.  

As such, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected asthma prior to February 11, 2008.  

Beginning on February 11, 2008, the Board finds that the service-connected disability picture also does not meet the a level of severity that warrants a rating higher than the currently assigned 30 percent disability rating under Diagnostic Code 6602 based on the use of daily inhalational therapy and inhalational anti-inflammatory medication .  

In reaching this conclusion, significant weight is accorded to the findings of inhalational or oral bronchodilator therapy, and from the PFTs currently of record, none of which fall within the prescribed ranges for a higher rating (FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40-55 percent). Nor does the medical record show intermittent courses of systemic corticosteroids, totaling at least three a year, or at least monthly visits to a physician for required care of exacerbations.  

Staged ratings have been considered and appropriately applied.  


GERD

In a September 2007 rating decision, service connection for GERD was granted, and a noncompensable rating was assigned effective on May 16, 2007.  An August 2013 Supplemental Statement of the Case awarded a 10 percent rating effective on May 25, 2011.  

The Veteran's disability has been rated by analogy under Diagnostic Code 7399-7346.  Under this diagnostic code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2013).

At his July 2007 VA examination, the Veteran did not report a history of nausea, vomiting, diarrhea, constipation, indigestion, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, ulcer or fecal incontinence.  There was a history of heartburn.  An abdominal/gastrointestinal examination were normal, and the bowel sounds were normal.  There was no other abnormality on auscultation, and there was no tenderness, palpable mass, hernia, ascites, abdominal guarding or hemorrhoids.  His liver and spleen were normal.  There were no related periods of incapacitation.  There were no significant occupational effects from the GERD, with associated reflux.  There were effects on usual daily activities.  The Veteran's weight was 250 pounds, and there was no significant weight loss or malnutrition.  
 
The VA treatment record on May 25, 2011, showed that the Veteran was treated for dysphagia and reported that his reflux disease was worsening.  An esophagogastroduodenoscopy (EGD) was normal and showed only mild reflux.

The Veteran was afforded a June 2012 VA examination for GERD that had been diagnosed in 1998.  The Veteran reported experiencing continuing problems with heartburn, indigestion and reflux occurring three to four times a week.  He had occasional nausea and vomiting associated with these episodes.  He had a normal EGD in 2011 that showed mild reflux.  There was no evidence of Barrett's esophagus, esophagitis or ulcers.  The Veteran's treatment plan included taking continuous medication, to include Omeprazol, Ranantadine and TUMS.  

The Veteran indicated that he experienced infrequent episodes of epigastric distress, pyrosis (heartburn), and reflux.  The Veteran reportedly experienced recurrent nausea, four or more times a year, lasting less than a day, with vomiting occurring four or more times a year.  Another pertinent physical finding, complication, condition, sign or symptom related to GERD was that of obesity.  An upper endoscopy in 2011 revealed mild reflux.  There were no other significant diagnostic test findings or results, and the Veteran's esophageal condition did not impact his ability work.  

In sum, considering the lay and medical evidence prior to May 25, 2011, there was no evidence of two or more of the symptoms needed to assign a 30 percent rating.  Given that the 2007 examination indicated there was heartburn, the Board finds that there was substernal pain.  Nevertheless, the evidence did not show recurrent epigastric distress with dysphagia, pyrosis or regurgitation.  As such, the preponderance of the evidence is against an initial compensable rating for the service-connected GERD prior to May 25, 2011.  

Considering the lay and medical evidence beginning on May 25, 2011, there was no evidence of material weight loss, hematemesis, melena, anemia or other symptoms that alone or combination produced severe health impairment.  38 C.F.R. §§ 4.6, 4.114, Diagnostic Code 7346.  The evidence of record since May 25, 2011 shows that the GERD was productive of epigastric distress and pyrosis (heartburn) and was accompanied by substernal pain.  Id.  The evidence did not demonstrate that the GERD was manifested by dysphagia, regurgitation, or arm or shoulder pain that was productive of a considerable impairment of health.  Id.  

Although the Veteran took prescribed medication, with the use of additional over-the-counter medications, endoscopy was essentially normal.  He maintained his weight.  Further, findings during physical examinations were consistently normal.  

Based on this record, the Board finds that the service-connected GERD since May 25, 2011 did not meet the criteria for the assignment of a rating higher than a10 percent rating.  As such, the claim for an increased rating for the service-connected GERD must be denied.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  Staged ratings have been considered and appropriately applied.  


Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  

To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

"[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has been awarded service connection for bilateral hearing loss, rated as noncompensably disabling, effective May 16, 2007.  

At a July 2007 VA audiological examination the Veteran indicated that he experienced difficulty hearing the television and in background noise.  

An audiogram revealed pure tone hearing thresholds, in decibels, as follows: 




HERTZ 



1000
2000
3000
4000
Average
RIGHT
35
50
55
45
46
LEFT
35
55
60
50
50

Maryland CNC testing revealed speech recognition scores of 94 percent in the right ear and 100 percent in the left.  

The Veteran was then afforded a VA audiological examination in June 2012.  The Veteran reported experiencing significant hearing difficulty when he was without his VA-issued hearing aids, particularly in understanding speech/conversations if spoken softly in noisy environments, or with multiple speakers, or when listening without visual cues or non-face to face communication.  

An audiogram revealed pure tone hearing thresholds, in decibels, as follows: 




HERTZ 



1000
2000
3000
4000
Average
RIGHT
40
50
55
55
50
LEFT
40
55
60
55
52

Maryland CNC testing revealed speech recognition scores of 86 percent in the right ear, and 82 percent in the left ear.  Acoustic immitance was normal; however, acoustic reflexes were abnormal.  

Applying the values of the 2007 audiological examination to the rating criteria results in a numeric designation of Level I in the right ear, and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

Applying the values of the 2012 audiological examination to the rating criteria results in a numeric designation of Level II in the right ear, and level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

Even after considering the Veteran's reports as to the effects of the disability on his daily life, to include difficulty hearing others, the evidence shows that the rating criteria for a compensable rating are not met.  

Accordingly, the Board finds that the audiometric findings are against a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Staged ratings are not appropriate under the circumstances.  


Tinnitus

Tinnitus is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

The September 2007 rating decision granted service connection for tinnitus, evaluated as 10 percent disabling, effective on May 16, 2007.  

Accordingly, the Veteran's 10 percent evaluation is the maximum schedular evaluation for tinnitus.  As such, the Veteran is not entitled to any higher schedular rating for his tinnitus.  Here, disposition of the claim is based on the interpretation of the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.   


Hypertension

The service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  

A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent rating is assigned when diastolic pressure is predominantly 130 or more. 

A September 2007 rating decision granted service connection for hypertension and assigned a rating of 10 percent, effective on May 16, 2007.  

At his July 2007 VA examination, the service-connected hypertension had no significant effects on his usual occupation or daily activities.  The Veteran's blood pressure was 130/80mmHG.  There was no weight change.  

The Veteran was afforded a June 2012 VA examination.  It was indicated that the Veteran had been diagnosed as having essential hypertension in 2004, had started on two oral anti-hypertensives, and was unable to tolerate HCTZ, so continued on just one with good results.  He had only had two elevated diastolic blood pressure readings on record since 2007, and one elevated systolic blood pressure reading.  He tolerated his medication well and remained in the normotensive range.  He had no known end organ damage from hypertension.  His treatment plan included the use of continuous medication for hypertension, specifically Lisinopril.  There was no history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings were noted to be 126/88, 132/82 and 130/84.  The Veteran's hypertension did not impact his ability to work.  

A rating in excess of 10 percent is not warranted in this case, because the Veteran's systolic blood pressure readings ranged from 126 to 132 and his diastolic blood pressure readings ranged from 80 to 84.  Thus, his diastolic pressure was not predominantly 110 or more, and his systolic pressure was not predominantly 200 or more.  

Accordingly, the preponderance of the evidence is against the claim, such that the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Under the circumstances, staged ratings are not appropriate.


All Cases

The Board has carefully considered the Veteran's pleadings regarding his symptoms, to include limited lumbar motion and back pain; panic, anger and anxiety; wheezing; heartburn; difficulty hearing; ringing in his ears; and high blood pressure, and acknowledges his assertions that his disabilities are more severe than presently contemplated by the ratings.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorders, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Competent evidence concerning the nature and extent of the Veteran's disabilities has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disabilities are evaluated. 


Extraschedular Consideration

There is no showing that any of the disability pictures is exceptional when compared to other veterans with the same or similar disabilities.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An increased, initial rating of 20 percent, but no higher prior to June 10, 2008, and to an increased, initial rating of 40 percent beginning on June 10, 2008 for the service-connected low back disability is granted, subject to the regulations governing the award of monetary benefits.  

An increased, initial rating in excess of 30 percent for the service-connected PTSD with depressive disorder, prior to March 9, 2010, is denied.  

An increased, initial rating in excess of 10 percent prior to February 11, 2008, and in excess of 30 percent beginning on February 11, 2008 for the service-connected asthma is denied.

An increased, initial compensable rating prior to May 25, 2011 and in excess of 10 percent beginning on May 25, 2011 for the service-connected GERD is denied.  .

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.  

The claim for an increased rating in excess of 10 percent for the service-connected tinnitus is denied.

An increased, initial rating in excess of 10 percent for the service-connected hypertension is denied.




REMAND

PTSD with depressive disorder 

The Veteran has been assigned a 30 percent prior to March 9, 2010 and a 50 percent rating beginning on March 9, 2010 for the service-connected psychiatric disability in this appeal.  The question of whether an initial rating in excess of 50 percent is warranted must be remanded for additional development and action.  

A review of Virtual VA records shows that, since the most recent Supplemental Statement of the Case, new records regarding the mental health disorder have been added to the claims folder.  

These records are dated subsequent to the most recent VA examination in June 27, 2012.  As such, a remand for an addendum VA opinion regarding such VA treatment records is requested.  


Left ankle disability

The Veteran was rated at a noncompensable level beginning on May 16, 2007 for the service-connected residuals of trauma and sprain to the left ankle.  

The most recent VA examination in June 2012 focused on the right ankle without fully addressing the left ankle.  For instance, the examiner did not indicate that the Veteran ever had a diagnosis regarding the left ankle or record a history regarding the left ankle.  

When discussing a prior imaging report that referenced the left ankle, the examiner indicated that it referred to the right ankle.  As such, the Board is unclear whether the left ankle symptomatology was clearly accounted for at this examination.

As such, remand for another VA examination regarding the Veteran's residuals of trauma to the left ankle is necessary.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to obtain an addendum opinion from the examiner who performed the June 2012 VA psychiatric examination, if available, regarding the current severity of the service-connected psychiatric disability.  If not available, then an opinion should be requested from a VA psychologist or psychiatrist.  If deemed necessary, the RO should have the Veteran scheduled for another VA psychiatric examination.  

The claims folder, to include a copy of this REMAND and access to Virtual VA should be provided to the examiner.  After reviewing the entire record, including any records of treatment after the June 2012 VA examination, the examiner is requested to provide an addendum regarding the current severity of the service-connected PTSD and depressive disorder along with a GAF score and discuss how the Veteran's acquired psychiatric disorder impairs him socially and occupationally.  The examiner should provide rationale for any opinions expressed.  

2.  The RO then should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected left ankle disability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheet for rating ankle disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left ankle, disability.  The impact of the left ankle disability on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should  be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


